DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/08/20 has been entered. Claims 1-24 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-14 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Arx et al. (US 2014/0379048), herein referred to as Von Arx.
Regarding claims 1, 12, and 23, Von Arx discloses a device comprising a housing (e.g. [0037] case 12 may be tightly attached to cap 14 in order form a hermetically closed housing); and a tissue conduction communication (TCC) transmitter enclosed by the housing and configured to generate a plurality of TCC signals, each of the plurality of TCC signals comprising a plurality of cycles of a carrier frequency signal (e.g. [0010]-[0011] current pulses are used to represent binary digits (carrier signal). According to one or more embodiments, the method may include one or more of: providing one or more time slots, wherein each time slot is provided for one binary digit (plurality of cycles of a carrier frequency signal)), and [0021] the current pulses...may include sub-threshold current pulses having low amplitude, narrow pulse width, and high frequency (necessitating a signal frequency); and [0042] a data 
Regarding claims 2 and 13, Von Arx discloses wherein the voltage holding circuit comprises at least one switch connecting the coupling capacitor to the transmitting electrode vector; the TCC transmitter comprises a controller configured to control the voltage holding circuit to hold the coupling capacitor at the DC voltage by: opening the at least one switch after a first of the two consecutively transmitted TCC signals, and closing the at least one switch at a start of a second of the two consecutively transmitted TCC signals (e.g. [0038] electronics module 24, in one or more embodiments, may include one or more of a pacemaker control electronics device and a stimulation pulse generator; Fig. 4 – Electrode 2 and one side of S2 are at ground, thus closing S2 completes a circuit between C1 and ground/electrode 2; [0049] When the first logical "1" is to be transmitted, in at least one embodiment, the switch S1 is closed, and the current I.sub.source flows through capacitor C1, and then through 
Regarding claims 3 and 14, Von Arx discloses wherein the voltage holding circuit comprises at least two switches, a first switch connecting the coupling capacitor to a source of the TCC signal and a second switch connecting the coupling capacitor to the transmitting electrode vector; the TCC transmitter comprises a controller configured to control the voltage holding circuit to hold the coupling capacitor at the DC voltage by: opening the first and second switch after a first of the two consecutively transmitted TCC signals to float the coupling capacitor, and closing the first and second switch at a start of a second of the two consecutively transmitted TCC signals (e.g. [0049] the S1 is opened and current stops flowing through the electrodes 1 and 2… and at the end of the time slot for this bit, switch S2 is opened and the current stops flowing through the electrodes).   
Regarding claim 24, Von Arx discloses wherein: the TCC transmitter includes a drive signal source and a polarity switching circuit configured to generate the plurality of TCC signals by generating the carrier frequency signal and modulating the carrier frequency signal (e.g. [0008] the pulse generator may be configured to generate and deliver forward current pulses and reverse current pulses, wherein a polarity of the reverse current pulses is opposite to the polarity of the forward current pulses), wherein the carrier frequency signal charges the coupling capacitor to the DC voltage during a first one of the plurality of TCC signals (e.g. [0019] pulse delivery circuitry, including a capacitor through which a forward current pulse is delivered so that the capacitor is charged upon delivery of a forward current pulse); and the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage by: disconnecting the coupling capacitor between the polarity switching circuit and the electrode vector .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Von Arx in further view of Anderson et al. (US 2017/0157399), herein referred to as Anderson.
Regarding claims 4 and 15, Von Arx discloses the claimed invention (e.g. Fig. 7 and [0102] sense/pace circuitry 46 around capacitor 17 to determine DC voltage) except for wherein the voltage .
Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Von Arx in view of Anderson, as applied above, in further view of Gilman et al. (US 2014/0180351), herein referred to as Gilman.
Regarding claims 5 and 16, the modified Von Arx discloses the claimed invention except for wherein the voltage holding circuit comprises: an analog-to-digital converter configured to determine 
Regarding claims 6 and 17, the modified Von Arx discloses the claimed invention except for wherein the voltage holding circuit further comprises a resistor coupled to the digital-to-analog converter and the digital-to-analog converter applies the DC voltage through the resistor.  Gilman teaches that it is known to use wherein the voltage holding circuit further comprises a resistor coupled to the digital-to-analog converter and the digital-to-analog converter applies the DC voltage through the resistor as set forth in Fig. 5 (e.g. resistor R2) to control rise and fall times of the pulses. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Von Arx, with wherein the voltage holding circuit further comprises a resistor coupled to the digital-to-analog converter and the digital-to-analog converter .
Claims 7-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Von Arx in view of Jacobsen et al. (US 2012/0109236), herein referred to as Jacobsen.
Regarding claims 7 and 18, Von Arx discloses the claimed invention except for a sensing circuit configured to receive a cardiac electrical signal from a patient's heart; and a control circuit configured to: apply a blanking period to the sensing circuit; and control the TCC transmitter to start transmitting at least a first one of the plurality of TCC signals during the blanking period. Jacobsen teaches that it is known to use a sensing circuit configured to receive a cardiac electrical signal from a patient's heart; and a control circuit configured to: apply a blanking period to the sensing circuit; and control the TCC transmitter to start transmitting at least a first one of the plurality of TCC signals during the blanking period as set forth in [0089] (e.g. pacemaker's sensing amplifier input can be blanked or prohibited from sensing during refractory period, can be accomplished by disconnecting the sensing amplifier from the electrodes (due to switches) during the transmission of communication pulses, blocking the output, or reducing the sensing amplifier's gain), [0159] (e.g. the pacemaker can transmit communication pulses to the external device during the absolute refractory period, ensuring transmission does not interfere with heartbeat sensing), and [0090] (e.g. the external device can transmit communication pulses during the refractory period) to prevent noise or erroneous signals from the communication channel affecting the electrocardiogram channel. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Von Arx, with a sensing circuit configured to receive a cardiac electrical signal from a patient's heart; and a control circuit configured to: apply a blanking period to the sensing circuit; and control the TCC transmitter to start transmitting at least a first one of the plurality of TCC signals during the blanking period as taught 
Regarding claims 8 and 19, Von Arx discloses the claimed invention except for wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session; and the control circuit is configured to control the TCC transmitter to start transmitting the first TCC signal of the second transmission session outside a second blanking period applied to the sensing circuit.  Jacobsen teaches that it is known to use wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session; and the control circuit is configured to control the TCC transmitter to start transmitting the first TCC signal of the second transmission session outside a second blanking period applied to the sensing circuit as set forth in [0069] (e.g. cardiac pacing can be achieved by discharging a tank capacitor) and [0149] (e.g. comprise charging a tank capacitor in preparation for stimulating pulse generation…charging is disabled during the one or more timed windows and a receiving amplifier in the pacemaker is enabled while the tank capacitor is disabled) to control signal transmission during refractory periods.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Von Arx, with wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session; and the control circuit is configured to control the TCC transmitter to start transmitting the first TCC signal of the second transmission session outside a second blanking period applied to the sensing circuit as taught by 
Regarding claims 9 and 20, Von Arx discloses the claimed invention except for wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session. Jacobsen teaches that it is known to use wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session as set forth in [0069] and [0149] to maintain a charged capacitor between signaling periods.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Von Arx, with wherein the voltage holding circuit is configured to hold the coupling capacitor at the DC voltage for the time interval by holding the coupling capacitor at the DC voltage after a last TCC signal of a first transmission session until a first TCC signal of a second transmission session as taught by Jacobsen, since such a modification would provide the predictable results of maintaining a charged capacitor between signaling periods.
Regarding claims 10 and 21, Von Arx discloses the claimed invention except for a control circuit configured to: identify a physiological refractory period associated with one of an intrinsic or evoked cardiac event; and control the TCC transmitter to start transmitting a first one of the plurality of TCC signals during the physiological refractory period.  Jacobsen teaches that it is known to use a control circuit configured to: identify a physiological refractory period associated with one of an intrinsic or evoked cardiac event; and control the TCC transmitter to start transmitting a first one of the plurality of TCC signals during the physiological refractory period as set forth in [0159] (e.g. in a refractory period triggered by sensing…the pacemaker can transmit communication pulses to the external device during 
Regarding claims 11 and 22, Von Arx discloses the claimed invention except for wherein the voltage holding circuit is configured to hold the coupling capacitor within five percent (5%) of the DC voltage.  Jacobsen teaches that it is known to use wherein the voltage holding circuit is configured to hold the coupling capacitor within five percent (5%) of the DC voltage as set forth in [0182] (e.g. tolerances ranges from <1% to 20% and corresponds to component values) to ensure minimal variance. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Von Arx, with wherein the voltage holding circuit is configured to hold the coupling capacitor within five percent (5%) of the DC voltage as taught by Jacobsen, since such a modification would provide the predictable results of ensuring minimal variance.
Response to Arguments
Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Von Arx is clearly silent regarding holding a coupling capacitor at a DC voltage for a time interval between two consecutive data strings or data packets...Clearly ensuring discharging of any residual charge on capacitor C1 at the end of each transmitted data packet is the opposite of holding a coupling capacitor at a DC voltage between two 
In response to Applicant’s argument that “Von Arx does not disclose a switch connecting the coupling capacitor to the transmitting electrode vector”, Examiner directs Applicant to Fig. 4 of Von Arx, specifically that electrode 2 and one side of S2 are at ground, thus closing S2 completes a circuit between C1 and ground/electrode 2, indicating S2 connects the capacitor and electrode vector and thereby reading on the claim.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-24 remain withstanding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE E BANIS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792